 

Case 1:20-cv-00501-NONE-JDP Document 1 Filed 04/08/20 Page 1 of 8

Name LEO Evans epcB Kai3
Street Address P. © Box 4906
City and County Vena na § unty

State and Zip Code (A 43204
Telephone Number uv LA.

 

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF GALIFORNIA
BY

DEPUTY GhENn

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

C£G oseph Anthony Evans

 

(Write the full name of each. plaintiff who is filing
this complaint. If the names of all the plaintiffs

_ cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names. )

-against-

 

W

»
See Attacheel

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the. full list of names.)

 

 

Complaint for a Civil Case

case No, 1 fb-tUl- 0050 I -Nowe-SOP

 

| (to be filled in by the Clerk’s Office)

Jury Trial: Yes OU) No
(check one)

  
   
 

STRICT CouR
CT oF CALIFORNIA

DEPUTY CLERK

 

 

 

 
Case 1:20-cv-00501-NONE-JDP Document 1 Filed 04/08/20 Page 2 of 8

 

NMacera County POlice Pepactment
(QR. Mehoney 9536 U

 

(3) 0. Robertson 5149
(QR. Vasguer  Yak3

(5)

Gri dJalva

 

(6)
(7)

(boarecie
Vang
J

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 1:20-cv-00501-NONE-JDP Document 1 Filed 04/08/20 Page 3 of 8

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

 

 

Name LEO Evans CDpe# BKIAIZ
Street Address Po Box 706

City and County Avenal_. HL 9gs Coun tf
State and Zip Code Col fence 73204 Z
Telephone Number MAA:

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

Name Ma ASE Coun Lt 2 Jice Depa vimen}
Job or Title Folice De partment

(if known)

Street Address 330 5S C st

 

City and County Maclera « Madera Coun Fy
State and Zip Code _fA 93638
Telephone Number NZ. Ae

“Defendant No. 2

 

 

 

 

 

Name BE. Mahoney  ¢# Y5Z6

Job or Title STU otficer

(if known)

Street Address 330 5 03"

City and County © Madeca . Machera (ounty
State and Zip Code (A___ 93638 /
Telephone Number VA LA

 
Il.

Case 1:20-cv-00501-NONE-JDP

Defendant No. 3

Document 1 Filed 04/08/20 Page 4 of 8

(, Robectson  # ‘BLY

 

 

 

 

 

Name

Job or Title Stu Ghb oer

(if known)

Street Address 230 s ¢7F

City and County Madero. Mackéera  CGaenty
State and Zip Code LA GZL 28 | .
Telephone Number NV, LA.

Defendant No. 4

 

 

 

 

 

 

Name R. Vas pue2 # YRALS

Job or Title S.t usaf cec

(if known)

Street Address S30 5s CH

City and County Matera. Madera County
State and Zip Code CA 93628 ‘
Telephone Number | V/A

 

7

Basis for Jurisdiction

Federal Courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in Federal Court: cases involving a federal question and cases
involving diversity of citizenship of the parties, Under 28 U.S.C, § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one state sues a citizen of another
state or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case, Ina diversity of citizenship case, no defendant may be a citizen of the same state as
any plaintiff. |

What is the basis for Federal Court jurisdiction? ‘(check all that apply)

1 Federal question O1 Diversity of citizenship

 

 
 

Defenclank No go

Case 1:20-cv-00501-NONE-JDP Document 1 Filed 04/08/20 Page 5 of 8

 

Name Cori Jo\va

Soh or xidtle: STU Of cer

Street Aclelress 2 330 5 -C **

Citu and County »« Madera. Madea
state and Zip Cade: lA 73638
jrhone Number: N/A

County
G

 

Defenclan* No. 6

 

Name _: Garera

Sob or tithe STU | tL cec
Shroot Aaldlvess £ 226 5 C%**

Siete and 2p Cole 2 CA F32E38
Phang. Mumber _s MLA

City Gnd County Madera , Meera County

 

Deterncdant Mo .2

 

Name 2 Vang
Nol or tile $ STU BCE i cec

ctcoek Address 2 330 5S ' ¢**

 

state ancl Zip Cote» 04, 93638
phone Mambec WV ZA

city and County @ M a cleva Z Macdeca Comat

 

 

 

 

 

 

 
 

Case 1:20-cv-00501-NONE-JDP Document 1 Filed 04/08/20. Page 6 of 8

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United
States Constitution that are at issue in this case.

 

 

 

If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) , is a citizen of
the State of (name)

 

4

b. If the plaintiff is a corporation

The plaintiff, (name) _yis incorporated
under the laws of the State of (name)
and has its principal place of business in the State of (name)

 

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff. )

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) , is-a citizen of
the State of (name) . Orisa citizen of

 

 

(foreign nation)

 
 

III.

Case 1:20-cv-00501-NONE-JDP Document 1 Filed 04/08/20 Page 7 of 8

b. If the defendant is a corporation

The defendant, (name) __ , is
incorporated under the laws of the State of (name)

, and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

, and has its principal place of

 

business in (name)

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant. )

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as
briefly as possible the facts showing that each plaintiff is entitled to the damages or other
relief sought. State how each defendant was involved and what each defendant did that
caused the plaintiff harm or violated the plaintiff’s rights, including the dates and places
of that involvement or conduct. If more than one claim is asserted, number each claim
and write a short and plain statement of each claim in a separate paragraph. Attach
additional pages if needed.

QZ Plainti fl Cvanrs _t/as Geperh en vex oY sry olbhvers
BR. Mahoney Y$26 , C.Achertson S/9 . A. varguer GaAEB, fariJje/va. Garcia;
and BFP rcer Vang after be. sero Abpechenc en thes STy of cers

begain Stribiing Baw eating [ne C72 JE 42 22 flea r Lor.

 

my phe.
A

 
 

IV.

I

Case 1:20-cv-00501-NONE-JDP Document 1 Filed 04/08/20 Page 8 of 8

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to
order. Do not make legal arguments. Include any basis for claiming that the wrongs
alleged are continuing at'the present time. Include the amounts of any actual damages
claimed for the acts alleged and the basis for these amounts. Include any punitive or
exemplary damages claimed, the amounts, and the reasons you claim you are entitled to
actual or punitive money damages.

Samages in__ the anmoant of § 50,600 agatast L4Ch Veblen Sent

vs
Jomtly and Seveca)ly Plaintiff seeks punitive Maw 092.5 tn the amount
of 450, GOO agin se tach chtbenSeat Yorn tly aw severly . Plarat i ff also

Seeks a4 Jory Be -rvel gn 24/ rssues friable be Jucy « Bleiati ff

Olso Seelks recovery of thlec Cast in_ ths Supt Cnw ang Y gots, ‘tora |
Fehied this Couct YPZems Just Proper and eentable

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law-or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’s Office with any changes to my address where case-
related papers may be served, I understand that my failure to keep a current
address on file with the Clerk’s Office may result in the dismissal of my case.

Date of signing: Ape\ , 20.82.
Signature of Plaintiff A Ze, Bie S

Printed Name of Plaintiff LEO CVanS
